—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered November 14, 1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
*117The verdict was based on legally sufficient evidence and was not against the weight of the evidence, notwithstanding the fact that the jury failed to reach a verdict on the sale count (see, People v LaSane, 232 AD2d 333, Iv denied 89 NY2d 986; People v Martinez, 165 AD2d 788, Iv denied 78 NY2d 924). Concur — Sullivan, J. P., Rosenberger, Ellerin and Tom, JJ.